




--------------------------------------------------------------------------------

MoneyGram


Amendment No 7
TO AMENDED AND RESTATED MASTER TRUST AGREEMENT


This Amendment No. 7 to the Amended and Restated Master Trust Agreement (this
“Amendment No. 7”) is entered into as of the 28th day of July, 2017(the
“Amendment No. 7 Effective Date”), by and between Wal-Mart Stores, Inc.
(“Walmart”) located at 702 SW 8th Street, Bentonville, Arkansas 72716, and
MoneyGram Payment Systems, Inc. (“MoneyGram”), a Delaware corporation with a
place of business at 2828 N. Harwood, Dallas, TX 75201.


WHEREAS, Walmart and MoneyGram desire to amend the terms of Attachment B - Bill
Pay Service Attachment (“Attachment B”).
    
NOW THEREFORE, in consideration of the promises and the mutual covenants of the
Parties hereinafter set forth, the Parties hereto agree as follows:


1.
Definitions. Except as otherwise indicated in the Amendment No. 7, capitalized
terms used in this Amendment No. 7 have the same meanings as in the Agreement.



2.
The Parties agree to add the following subsection (iii) to Section G of
Attachment B:



(iii) The BP Consumer Fee used by Walmart to conduct Bill Pay Service
transactions being purchased by Walmart associates (i.e., employees) shall
reflect Walmart’s discounts given such associates, up to ten percent (10%) of
the BP Consumer Fee for the same Bill Payment Service transactions if being
conducted by a non-Walmart associate. On a quarterly basis, MoneyGram will
invoice Walmart for the total amount of discounts given to Walmart’s associates
pursuant to this Section, and Walmart will pay such amount to MoneyGram within
thirty (30) days of receiving the invoice.
3.
Binding Effect. This Amendment shall bind and inure to the benefit of the
parties hereto and their respective heirs, successors and permitted assigns.



4.
Interpretation. In the event of any conflict between the terms of this Amendment
and the terms of the Agreement and any other amendment or addendum thereto with
respect to the subject matter hereof, the terms of this Amendment No. 7 shall
control.



5.
Entire Agreement. Each Party acknowledges and agrees that each and every
provision of this Amendment No. 7, including the recitals and any “whereas”
clauses, is contractual in nature and binding on the Parties. Except as
expressly set forth in this Amendment No. 7, nothing in this amendment No. 7
will modify, alter or amend any provision or term of the Agreement.





AGREED:
 
MoneyGram Payment Systems, Inc.
 
 
Wal-Mart Stores, Inc.
 
(MoneyGram)
 
 
(Walmart)
By:
W. Alexander Holmes
 
By:
Kirsty Ward
Name:
/s/ W. Alexander Holmes
 
Name:
/s/ Kirsty Ward
Title:
Chief Executive Officer
 
Title:
Vice President, Walmart Services




